DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 12-28, 35, 38, and 41 under the combination of Arnold, Tsoref, and Jenkins have been fully considered and are persuasive.  Applicant’s claim amendments add additional features to the controller, such that a user interface is part of a console and is configured to allow a user to input parameters that align the energy emitter and define an ablation path for the motor to continuously and automatically position the energy emitter to deliver ablative energy along the ablation path. Examiner agrees with Applicant’s arguments (p.6) that the claim language, as presently recited, accurately captures the “set it and forget it” feature of Applicant’s invention. Examiner agrees that the user interface features, how the user interface directly causes programming and control of the ablation energy and 
Reasons for Allowance
Claims 12-28, 35, 38, and 41 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
Upon further search and consideration, while the prior art teaches driving the device with a motor automatically or manually (Arnold, para. 0109; Tsoref, para. 0110, 0136), the prior art does not suggest additionally comprising a user interface that is part of a console of the controller that allows automated programming and control of the motor and energy emitter functions to deliver ablative energy to form lesions as defined in the user interface, and further comprising a manual override to allow the user to override the automated control and instead manually control rotation and axial movement of the energy emitter. The exact arrangement of components and their functions, comprising defining and controlling movement of the motor by user input into a user interface, and the fully automated formation of lesions by the sweeping movement of the energy emitter, while still allowing manual override, is a novel system over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792